Citation Nr: 0501946	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  01-10 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals, right 
knee medial meniscectomy, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased rating for residuals, shell 
fragment wound (SFW), left upper extremity, minor, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran had honorable active service from July 1969 to 
July 1971 and again from May 1974 to September 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Columbia, South Carolina, Department of Veterans' Affairs 
(VA) Regional Office (RO), which increased a noncompensable 
rating to 10 percent for residuals, right knee medial 
meniscectomy, and to 10 percent for residuals, SFW left upper 
extremity, both effective from June 2000.  The RO also denied 
an increased rating for malaria and scar, epididymal cyst.  
In October 2003, the veteran withdrew his request for a RO 
hearing and also these issues of evaluation for malaria and 
scar, epididymal cyst.  Therefore, those two issues are not 
reflected on the title page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative contend, in essence, that 
the veteran's right knee and left upper extremities are more 
severe than the current evaluations reflect.  The veteran 
asserts that he must wear a metal brace on his right knee for 
support.  He complained that sometimes his knee locks and he 
has pain that accompanies use of his knee.  As for his left 
upper extremity, he complained that he had sharp pain 
radiating down his left arm, and numbness of two fingers.  

A review of the record reveals that the veteran testified at 
his July 2004 Travel Board hearing that his conditions had 
worsened and that he deserves an increased rating based on 
symptoms and problems he is currently experiencing.  The 
veteran also claimed that his most recent VA examination in 
August 2003 for his right knee was performed with his knee 
brace on.  Also, the August 2003 VA examination report does 
not contain a discussion of the holding of the United States 
Court of Appeals for Veterans Claims (Court) in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) that when a veteran alleges he 
suffers pain due to a service-connected musculoskeletal 
disability in which the degree of disability is based on 
consideration of limitation of motion, an examiner's report 
should assess the degree of additional functional loss, if 
any, due to the pain, weakened movement, excess or premature 
fatigability, or incoordination.  Under the Veterans Claims 
Assistance Act of 2000 (VCAA), VA's duty to assist the 
veteran includes obtaining a thorough and contemporaneous 
examination in order to determine the nature and extent of 
the veteran's disabilities.  Therefore, prior to final 
adjudication of the claim, the veteran should undergo a VA 
examination which addresses pain on use, flare-ups, and 
discusses the criteria set forth in DeLuca with regard to his 
right knee and left upper extremity.  

In addition to the foregoing, during the pendency of the 
appeal, the VCAA, codified in part at 38 U.S.C.A. §§ 5103, 
5103A (West 2002), expanded VA's duty to notify and duty to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  The veteran was not 
advised of his rights and obligations under the VCAA in the 
context of a claim for increase.  This procedural defect will 
need to be corrected.   

Under the circumstances, this case is REMANDED for the 
following action:  

1.  Ensure that all notice and 
development required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A and 38 C.F.R. 
§ 3.159 has been accomplished.  The 
veteran should be specifically informed 
about any information and evidence not of 
record that is necessary to substantiate 
the claim; the information and evidence 
that VA will seek to provide; the 
information and evidence he is expected 
to provide; and he should be requested to 
provide copies of any evidence in his 
possession that pertains to the claim not 
currently of record.  Additionally, the 
veteran should be informed of the 
evidentiary requirements for increased 
ratings.  

2.  Schedule the veteran for an 
appropriate VA orthopedic examination to 
assess the severity of his service-
connected residuals of the s right knee 
and left upper extremity disabilities.  
The claims folder and a copy of this 
remand are to be made available to the 
examiner, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All necessary testing 
should be done, to include specifically 
range of motion studies (in degrees), and 
the examiner should review the results of 
any testing prior to completion of the 
examination report.  The examiner should 
determine whether there is weakened 
movement, excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss of the right knee and left 
upper extremity due to such factors.  The 
examiner should express an opinion as to 
whether pain significantly limits 
functional ability during flare-ups or 
when the right knee is used repeatedly 
over a period of time.  This 
determination also should be portrayed, 
if feasible, in terms of the degree of 
additional range of motion loss due to 
pain on use during flare-ups.  The 
examiner should indicate whether the 
veteran has neurological findings due to 
his left upper extremity disability.  If 
so, the examiner should indicate whether 
the findings are mild, moderate, or 
severe in degree.  The examiner should 
also indicate the effect the veteran's 
service-connected residuals of the right 
knee and left upper extremity have on his 
employability.  

3.  Readjudicate the veteran's claims for 
an increased rating for residuals, right 
knee medial meniscectomy and residuals, 
SFW of the left upper extremity.  If the 
benefits sought on appeal remain denied, 
prepare a supplemental statement of the 
case and send it to the veteran and his 
representative.  Also provide an 
appropriate period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




